--------------------------------------------------------------------------------

EXHIBIT 10.6

CONSENT, WAIVER AND AMENDMENT

THIS CONSENT, WAIVER AND AMENDMENT AGREEMENT (this "Agreement"), dated as of May
13, 2008 is entered into by and among WifiMed Holdings Company, Inc., a Nevada
corporation (the "Company"), and the persons identified as "Holders" on the
signature pages hereto (the "Holders").

WHEREAS, pursuant to a Securities Purchase Agreement, dated November 30, 2007
(the "Existing Purchase Agreement"), among the Company and the Holders, the
Holders purchased from the Company an aggregate of $2,250,000  in principal
amount of Original Issue Discount, 5% Senior Convertible Debentures, Due May 30,
2010 (the "Existing Debentures").

WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith in
the form attached as Exhibit A hereto (the "New Purchase Agreement") among the
Company and the purchasers identified on the signature pages thereto
(collectively, the "New Investors"), the New Investors will be purchasing a
minimum of $500,000 and a maximum of $1,000,000 in aggregate principal amount of
Convertible Debentures due November 13, 2008 (the "New Debentures) and warrants
exercisable for five (5) shares of Common Stock for each $1.00 principal amount
of New Debentures ((the "New Warrants", and the offer and sale of such
debentures and warrants pursuant to the New Purchase Agreement are hereafter
referred to as the "New Financing").

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:

1.         Subject to the terms and conditions hereunder, each Holder hereby
waives:(A)the restrictions set forth in Section 4.13(a) of the Existing Purchase
Agreement and Section 7(a) of the Existing Debentures solely with respect to the
issuance of the New Debentures and the New Warrants and agrees that such
restrictions shall not apply to the issuance of the New Debentures and New
Warrants pursuant to the New Financing and (B) (i) the Event of Default under
the Existing Debentures due to the Company's failure to timely make the April 1,
2008 interest payment thereunder and (ii) the right to receive the 12% Late Fees
(as defined in the Existing Debentures) pursuant to Section 2(d) of the Existing
Debenture (solely in respect of the April 1, 2008 interest payment), provided
that the Company makes such interest payment within one business day of the
closing of the New Financing.  Upon the completion of the New Financing, the
restrictions set forth in Section 4.13(a) of the Existing Purchase Agreement
shall terminate and be of no force and effect.

2.         The waivers and amendments set forth herein shall not be effective
unless and until (i) all Holders shall  have agreed to the terms and conditions
hereunder and (ii) the New Investors other than the Holders shall have delivered
the Holders a Subordination Agreement, in the form of Exhibit B attached
hereto.  In addition, the waivers and amendments set forth herein shall be null
and void in the event the New Financing is not consummated on or before May 14,
2008.

3.         In consideration for granting the waiver set forth in Section 1
above, the Company shall provide to each Holder the following:

Additional Debentures.  Concurrently herewith, the Company shall issue to each
Holder a convertible debenture (collectively the "Additional Debentures"),
substantially in the form attached hereto as Exhibit C, with a principal amount
equal to 20% of the principal amount of the Existing Debentures initially issued
to such Holder pursuant to the Purchase Agreement.  The rights and obligations
of the Company with respect to the Additional Debentures and the shares of
Common Stock issuable pursuant to the Additional Debentures (the "Additional
Underlying Shares") shall be identical in all respects to the rights and
obligations of the Company with respect to the Existing Debentures and the
Underlying Shares issued and issuable pursuant to the Transaction Documents. 
Each Transaction Document is hereby amended so that the term "Debentures"
includes the Additional Debentures and the term "Underlying Shares" includes the
Additional Underlying Shares.  The Company acknowledges and agrees that the
obligations of the Company and its Subsidiaries under the Additional Debentures
and this Agreement shall be "Obligations" as defined under the Subsidiary
Guarantee.

4.         As a result of the changes made to Rule 144 promulgated under the
Securities Act of 1933, as amended (the "Securities Act") which are effective
February 15, 2008, the Company's obligations, pursuant to the Registration
Rights Agreement, dated November 30, 2007, by and among the Company and each of
the undersigned (the "Registration Rights Agreement"), to register the shares of
Common Stock issuable upon conversion and/or exercise of the  Existing
Debentures, including shares of Common Stock issued in lieu of accrued and
unpaid interest thereon, and  Warrants (collectively, the "144 Eligible
Securities"), are hereby suspended, so long as  the Company is in compliance
with the current public information requirement under Rule 144 and  the Holder
may sell the 144 Eligible Securities without any restriction or limitation under
Rule 144 as of that date.  In connection with the foregoing, the Company hereby
covenants and agrees that at any time during the period commencing on the date
hereof and ending at such time that all of the Underlying Shares can be sold
without the requirement that adequate public information with respect to the
Company be available as set forth in Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c)(1) and such failure exceeds the extension period afforded to the Company
under Rule 12b-25 of the Exchange Act to file a report that is not filed within
the time period prescribed for such report, provided the Company timely files a
Form 12b-25 with the Commission (any such failure being referred to as a "Public
Information Failure" and the Business Day immediately following the extension
period afforded by Rule 12b-25 being referred to as the "Public Information
Failure Date"), then, as partial relief for the damages to the Holder by reason
of any such delay in or reduction of its ability to sell the Underlying Shares
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each such holder an amount in cash equal to
two percent (2.0%) of the aggregate purchase price paid by such holder under
each of the Purchase Agreement for any Securities then held by such holder on
the Public Information Failure Date and on every thirtieth day (pro rated for
periods totaling less than thirty days) thereafter until the earlier of (y) the
date such Public Information Failure is cured and (z) such date that the public
information requirement set forth in Rule 144(c)(1) is no longer required
pursuant to Rule 144.  The foregoing payments to which a holder shall be
entitled are referred to herein as "Public Information Failure Payments." 
Public Information Failure Payments shall be paid on the earlier of (I) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full.

5.         The Company hereby agrees to cause its legal counsel to issue a legal
opinion to the undersigned Holders and the Company's Transfer Agent that the 144
Eligible Securities may be sold pursuant to Rule 144 without volume restrictions
or manner of sale limitations as of July 5, 2008 and that certificates
representing the 144 Eligible Securities issuable upon conversion of the
Debentures or a "cashless exercise" of the Warrants may be issued without a
restrictive legend as required pursuant to Section 4.1 of the Purchase
Agreement.

6.         Subject to the terms and conditions set forth herein, the Holders
hereby agree that the Company can withdraw the registration statement filed
pursuant to the Registration Rights Agreement, and agree that the Company shall
not be required to file or maintain the effectiveness with respect to any
Underlying Shares that are eligible for resale without volume or manner-of-sale
restrictions so long as the Company is in compliance with the current public
information requirements pursuant to Rule 144.

7.         In lieu of the cash payment of accrued but unpaid liquidated damages
plus any late fees thereon under the Registration Rights Agreement, each
Purchaser agrees that the amounts set forth on their signature page hereto in
satisfaction thereof can be added by the Company to its New Debenture issuable
pursuant to the New Purchase Agreement.

8.         (a)        Section 4.12(a) of the Existing Purchase Agreement is
hereby amended and restated in its entirety as follows:

            "From the date hereof until July 5, 2009, upon any issuance by the
Company or any of its Subsidiaries of Common Stock or Common Stock Equivalents
(a "Subsequent Financing"), each Purchaser shall have the right to participate
in up to an amount of the Subsequent Financing equal to 100% of the Subsequent
Financing (the "Participation Maximum") on the same terms, conditions and price
provided for in the Subsequent Financing, subject to the additional provisions
of this Section 4.12(a)."

            (b)        (i)         The Existing Purchase Agreement is hereby
amended to add the following as new Section 4.18:

            "4.18    As long as any portion of the Debentures issued pursuant to
this Agreement remain outstanding, unless the holders of at least 75% in
principal amount of the then outstanding Debentures shall have otherwise given
prior written consent, the Company shall not, and shall not permit any of its
subsidiaries (whether or not a Subsidiary on the Closing Date) to, directly or
indirectly repay, repurchase or offer to repay, repurchase or otherwise acquire
any indebtedness, other than the Debentures if on a pro-rata basis, and the
debentures issued pursuant to that certain Securities Purchase Agreement dated
May 13, 2008, in accordance with, and to the extent permitted under the
transaction documents executed in connection therewith."

                        (ii)           For avoidance of doubt, the terms
"Debenture" and "Agreement"       in the amendment to the Existing Purchase
Agreement in Section 8(b)(i) above refer to the     Existing Debentures and the
Existing Purchase Agreement, respectively.

9.         The Company hereby makes to the Holders the following representations
and warranties:

(i) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith.  This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(ii) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company's or any Subsidiary's certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other material instrument (evidencing a Company or Subsidiary debt or
otherwise) or other material understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

(iii) Issuance of the Additional Debentures.  The Additional Debentures are duly
authorized and, upon the execution of this Agreement by the Holders will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Additional Underlying Shares, when issued in
accordance with the terms of the Additional Debentures, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Additional Underlying
Shares sufficient for the conversion in full of the Additional Debentures.

(iv) Equal Consideration.  Except as set forth in this Agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents.

(v) Survival and Bring Down.  All of the Company's warranties and
representations contained in this Agreement shall survive the execution,
delivery and acceptance of this Agreement by the parties hereto.  The  Company
expressly reaffirms that each of the representations and warranties set forth in
the Existing Purchase Agreement, continues to be true, accurate and complete,
and the Company hereby remake and incorporate herein by reference each such
representation and warranty as though made on the date of this Agreement.

10.       Except as expressly set forth above, all of the terms and conditions
of the Transaction Documents (as defined in the Existing Purchase Agreement)
shall continue in full force and effect after the execution of this Consent and
Waiver and shall not be in any way changed, modified or superseded by the terms
set forth herein.    Within 1 Trading Day of the closing of the New Financing,
the Company shall issue a Current Report on Form 8-K, attaching this agreement,
and disclosing the material terms of the transactions contemplated by the New
Financing.

11.       This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.

12.       The Company has elected to provide all Holders with the same terms and
form of consent and waiver for the convenience of the Company and not because it
was required or requested to do so by the Holders.  The obligations of each
Holder under this consent and waiver, and any Transaction Document are several
and not joint with the obligations of any other Holder, and no Holder shall be
responsible in any way for the performance or non-performance of the obligations
of any other Holder under this consent and waiver or any Transaction Document. 
Nothing contained herein or in any Transaction Document, and no action taken by
any Holder pursuant thereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
consent and waiver or the Transaction Documents.  Each Holder shall be entitled
to independently protect and enforce its rights, including without limitation,
the rights arising out of this consent and waiver or out of the other
Transaction Documents, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.  Each Holder
has been represented by its own separate legal counsel in their review and
negotiation of this consent and waiver and the Transaction Documents. 

IN WITNESS WHEREOF, this Consent and Waiver is executed as of the date first set
forth above.

                                                                          
WIFIMED HOLDINGS COMPANY, INC.

                                                                          
By:_____________________________________

                                                                          
Name:          

                                                                          
Title:

[signature page(s) of Holders to follow]

--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

OF HOLDER TO

CONSENT AND WAIVER,

AMONG WIFIMED HOLDINGS COMPANY, INC. AND

THE HOLDERS THEREUNDER

Name of Holder:___________________________________

By:______________________________________________

Name:____________________________________________

Title:_____________________________________________

Principal Amount of Additional Debenture (20% of principal amount of November
Debenture): $____________

Accrued but unpaid liquidated damages and late fees: $______